798 F.2d 1409Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Quirino Albert MARTINEZ, Appellant.
No. 85-5257.
United States Court of Appeals, Fourth Circuit.
Argued May 8, 1986.Decided Aug. 19, 1986.

S. Skip Taylor, for appellant.
Joe Lazar, Special Assistant United States Attorney (Justice W. Williams, United States Attorney;  Kenneth E. Melson, Assistant United States Attorney on brief), for appellee.
E.D.Va.
AFFIRMED.
Before WINTER, Chief Judge, and RUSSELL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
After his motion to suppress was denied, Martinez conditionally pled guilty to charges of possession of cocaine with intent to distribute and of interstate transportation in aid of racketeering.  The sole question on appeal is whether Martinez consented to a search of his person which resulted in the discovery of a quantity of cocaine in his socks.  The district court made detailed and extensive findings of fact on the issue of consent.  It found that Martinez had knowingly and voluntarily consented to the search.  Regrettably, it also went beyond the record and engaged in speculation primarily about the ability of Martinez to speak and understand English.  Such speculation was largely irrelevant since the evidence showed that the conversation between Martinez and the government agents conducting the search was partially in Spanish, Martinez's native tongue, and partially in gestures.


2
We are persuaded that the finding that Martinez knowingly and voluntarily consented to the search is not clearly erroneous despite our misgivings about the district court's irrelevant unsupported findings.  This conclusion disposes of the appeal.


3
AFFIRMED.


4
---------------



1 Congress has since amended Sec. 844(i) to prohibit destruction of a building is by means of fire or an explosive."